Citation Nr: 0336551	
Decision Date: 12/30/03    Archive Date: 01/07/04

DOCKET NO.  89-42 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky



THE ISSUES

1.  Entitlement to service connection for a claimed low back 
disorder.  

2.  Entitlement to service connection for a claimed neck 
disorder.  

3.  Entitlement to an increased rating for a service-
connected cardiovascular disorder, including mitral valve 
prolapse and hypertension, currently evaluated as 30 percent 
disabling.  

4.  Entitlement to an increased rating for service-connected 
tinnitus, currently evaluated as 10 percent disabling.  

5.  Entitlement to an increased (compensable) rating for 
service-connected traumatic 6th cranial nerve partial palsy 
with correctable diplopia.  

6.  Entitlement to a total disability compensation rating 
based on individual unemployability due to service-connected 
disability (TDIU).  

7.  Entitlement to a permanent and total disability rating 
for pension benefits.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel



INTRODUCTION

The veteran served on active duty for training from July 1972 
to November 1972 and active duty from February 1975 to 
February 1979.  The veteran has also served in the Army 
National Guard for various periods prior to July 1972 and 
subsequent to February 1979.  

This case came to the Board of Veterans' Appeals (Board) on 
appeal from a February 1989 RO decision that in part denied a 
permanent and total disability rating for pension benefits.  

In a May 1991 decision, the Board in part denied a permanent 
and total disability rating for pension benefits.  The 
veteran appealed the decision to the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, the 
"Court").  

In December 1992, the Court granted a motion to vacate the 
May 1991 Board decision and remand the appeal to the Board.  

In September 1993, the Board remanded the case to the RO for 
additional development.  

In August 1996, the Board in part granted service connection 
for a cardiovascular disorder, including mitral valve 
prolapse and hypertension (such issue was previously denied 
by the Board in May 1991 and vacated by the Court in December 
1992), and remanded the case to the RO for additional 
development of the issue of entitlement to nonservice-
connected pension benefits.  

This case also came to the Board on appeal from a September 
1998 RO decision, which granted service connection and 
assigned no percent ratings for tinnitus and left ear hearing 
loss; which denied service connection for claimed low back 
and neck disorders and right ear hearing loss; which denied 
increased ratings for the service-connected cardiovascular 
disorder including mitral valve prolapse and hypertension, 
and traumatic 6th cranial nerve partial palsy with 
correctable diplopia; and which denied TDIU.  

In April 1999, the Board remanded the case to the RO for 
additional development of all the issues.  

In an August 2001 decision, the RO assigned a 10 percent 
rating for the service-connected tinnitus.  The veteran 
continued his appeal for a higher rating.  

In an April 2002 decision, the Board denied an increased 
rating for the service-connected tinnitus, as well as service 
connection for right ear hearing loss and an increased rating 
for the service-connected left ear hearing disability.  

Also, in the April 2002 decision, the Board noted that it 
would be undertaking additional development on the issues of 
service connection for claimed low back and neck disorders; 
increased ratings for service-connected cardiovascular 
disorder including mitral valve prolapse and hypertension and 
service-connected traumatic 6th cranial nerve partial palsy 
with correctable diplopia; and TDIU and a permanent and total 
disability rating for pension benefits, pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) 
(codified at 38 C.F.R. § 19.9(a)(2) (2003)).  The Board 
stated that a separate decision would later address these 
other matters.  

Subsequently, the veteran appealed the April 2002 Board 
decision to the Court.  

In a May 2003 Order, the Court granted a Joint Motion for 
Partial Remand of the parties (the veteran and the VA 
Secretary), vacating the Board's April 2002 decision as to 
the tinnitus issue and remanding the case back to the Board 
on that matter for readjudication consistent with the Joint 
Motion.  

The Court also dismissed the other appealed issues before it 
(i.e., service connection for right ear hearing loss and an 
increased rating for the service-connected left ear hearing 
loss).  

In September 2003, the Board remanded the case to the RO for 
additional development of the issue of an increased rating 
for the service-connected tinnitus.  

The Board remand of September 2003 did not mention the 
remaining six unresolved issues on appeal at the Board.  They 
are addressed in this document.  As the tinnitus matter was 
addressed in the September 2003 remand, it will not be 
readdressed hereinbelow.  

In the decision portion of this document, the Board will 
address the issues of service connection for claimed low back 
and neck disorders.  

(The remaining issues of an increased rating for the service-
connected cardiovascular disorder including mitral valve 
prolapse and hypertension and the service-connected traumatic 
6th cranial nerve partial palsy with correctable diplopia, 
and of TDIU and a permanent and total disability rating for 
pension benefits, will be addressed in the remand portion of 
this document.)  




FINDINGS OF FACT

1.  The veteran's currently demonstrated cervical spine 
disability is shown as likely as not to have had its clinical 
onset during his active military service.  

2.  The veteran's currently demonstrated low back disability 
is shown as likely as not to have had its clinical onset 
during his active military service.  



CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the veteran, his 
degenerative changes of the cervical spine are due to disease 
or injury that was incurred in service.  38 U.S.C.A. §§ 1110, 
1131, 5107, 7104 (West 2002); 38 C.F.R. § 3.303 (2003).  

2.  By extending the benefit of the doubt to the veteran, his 
low back degenerative changes are due to disease or injury 
that was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 
5107, 7104 (West 2002); 38 C.F.R. § 3.303 (2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that during the pendency of the 
veteran's claims, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  It is codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2002).  

The regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2002)), are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2003).  

The VCAA and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  

The VCAA and its implementing regulations also require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is 
specifically to inform the claimant and the claimant's 
representative of which portion of the evidence is to be 
provided by the claimant and which part VA will attempt to 
obtain on behalf of the claimant.  

The claims file shows that, through its discussions in the 
Rating Decision, Statement of the Case, and Supplemental 
Statements of the Case, the RO has notified him of the 
evidence needed to substantiate his claims of service 
connection for low back and neck disorders.  However, it does 
not appear that he has been informed of what evidence he was 
responsible for obtaining and what evidence the VA would 
procure.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Notwithstanding the fact that the RO has not furnished the 
veteran with adequate notification of the redefined 
obligations of the VA as contained in the VCAA, to the extent 
of the favorable action taken hereinbelow this due process 
deficiency is harmless.  

As to its duty to assist, the RO has also made reasonable 
efforts to assist the veteran in obtaining evidence for his 
claims, to include requesting service and VA medical records.  
The RO has also sought and obtained an examination regarding 
the issues at hand.  Additionally, the RO has provided the 
veteran with the opportunity for a hearing, but he declined.  

The Board is unaware of any additional evidence that is 
available in connection with this appeal.  Accordingly, the 
Board is satisfied that all relevant evidence has been 
properly developed and that no further assistance is required 
to comply with the duty to assist.  38 U.S.C.A. § 5103A (West 
2002).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (2003).  

Service incurrence will be presumed for certain chronic 
diseases, including arthritis, if manifest to a compensable 
degree within the year after active service.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2003).  

The veteran contends that, as a tank crew member, he endured 
stress and continual strain, in the pulling, pushing and 
lifting of heavy objects.  He maintains that such activity 
has damaged and worn out the joints in his back.  He also 
claims that head injuries (to include a whiplash-type injury 
from being struck by a gun tube) during service led to neck 
problems.  

The veteran served on active duty for training from July 1972 
to November 1972 and active duty from February 1975 to 
February 1979.  He has also served in the Army National Guard 
for various periods prior to July 1972 and subsequent to 
February 1979.  

The service medical records reflect no complaints, treatment 
or diagnosis of a low back disorder.  The records in 
September 1976 show complaints of pain to the left side of 
the cervical spine.  The veteran reported that he had had 
"chicken fights" and pulled a muscle.  The diagnosis was 
that of acute cervical sprain.  The records in September 1978 
indicate that he sustained a head injury over his left 
temple.  

The VA medical records show that, on an August 1992 X-ray 
study of the veteran's cervical spine, there was slight 
reversal of the normal lordotic curve.  In February and March 
1997, he complained of having neck pain and was diagnosed 
with degenerative joint disease.  

On a periodic military physical examination in April 1998, 
the veteran reported that he had had head injury and 
recurrent back pain.  A doctor further summarized that the 
veteran was hit in the left temple by a gun tube in 1978 and 
that he had back pain for three to four years for which he 
took prescription medication.  On examination, his spine was 
evaluated as normal.  

The VA medical records show that in November 1999 and July 
2000, the veteran complained of back pain.  In November 1999, 
X-ray study of the lumbar spine showed minimal 
osteoarthritis.  In August 2000, X-ray study of the lumbar 
spine revealed minimal degenerative change, and a CT scan of 
the lumbar spine revealed mild central disk bulge at L5-S1.  

To clarify the nature and etiology of the low back and neck 
disabilities, the veteran underwent a VA examination in July 
2002.  He reported injuries sustained in a "chicken fight" 
and by a gun turret.  He also reported a lumbar spine injury 
from "jumping off of tanks over the years."  

The examiner also noted (in a concurrent examination 
pertaining to the heart) that, after service, the veteran was 
a laborer in the coal mines and then a surveyor in the mines 
until 1988, followed by work in carpentry and a personal 
cleaning service (helping his wife in her business).  

Currently, he complained that his cervical spine was sore; 
that it was difficult to sleep at night; that it felt like 
there were needles in his spine in the left upper neck; and 
that he was unable to look up for prolonged periods.  He also 
complained that he had back pain at all times with weakness, 
stiffness, fatigability, and a lack of endurance upon 
standing, sitting, or walking for a prolonged period of time.  

X-ray studies of the cervical spine showed mild degenerative 
changes with end-plate osteophytes at C5-C7, and minimal 
narrowing of the disc space between C6-C7.  A CT scan of the 
lumbar spine showed mild central disc bulge at L5-S1, that 
was not significantly affecting the nerve roots.  

The VA examination diagnoses were those of mild degenerative 
changes with end-plate osteophytes at C5-C7 and minimal 
narrowing of the disc space between C6-C7, and mild central 
disc bulge at L5-S1 with X-rays findings of early osteophyte 
formation at T12-L1 levels.  

The VA examiner opined that it was at least as likely as not 
that the veteran might have sustained an injury either in the 
"chicken fight" in September 1976 or when hit by a gun 
turret of a tank in 1978, as a preliminary injury that had 
progressed and was a factor in his current disease.  

Additionally, the examiner stated that it was at least as 
likely as not that the veteran's low back disorder was 
service-connected, also noting that the veteran had an 
occupational history in mining that would equally explain his 
present low back findings.  

A private MRI report of the cervical spine in August 2002 
showed degenerative change in the mid and lower cervical 
areas with some mild narrowing at C5-6 and C6-7; there was no 
evidence of herniated nucleus pulposus or significant bulging 
annulus.  

The Board has considered the veteran's contentions as well as 
his medical history.  Notwithstanding the absence of medical 
evidence of a low back disability in service, the Board finds 
that there is evidence to show that the veteran currently has 
low back disability manifested by degenerative changes that 
are as likely as not related to his period of active service.  

Moreover, despite the lack of medical evidence of a chronic 
neck disability since the cited in-service injuries, the 
Board finds that there is evidence to show that the veteran 
currently has cervical spine disability manifested by 
degenerative changes that are as likely as not related to his 
period of active service.  

In carefully considering all the medical records and 
opinions, the Board finds that the evidence is in relative 
equipoise in regard to whether the veteran's current low back 
and cervical spine disabilities are due to injury suffered in 
service.  

Accordingly, by extending the benefit of the doubt to the 
veteran, service connection for low back degenerative changes 
and degenerative changes of the cervical spine disorder is 
warranted.  38 U.S.C.A. § 5107(b).  



ORDER

Service connection for low back degenerative changes is 
granted.  

Service connection for degenerative changes of the cervical 
spine is granted.  



REMAND

In a June 2002 letter, the Board informed the veteran that it 
was undertaking additional development on the issues of 
increased ratings for the service-connected cardiovascular 
disorder including mitral valve prolapse and hypertension and 
the service-connected traumatic 6th cranial nerve partial 
palsy with correctable diplopia; of TDIU; and of a permanent 
and total disability rating for pension benefits.  

Such development was undertaken pursuant to authority granted 
by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (codified at 38 
C.F.R. § 19.9(a)(2) (2003)).  

In its June 2002 letter, the Board requested the veteran to 
furnish additional information and evidence regarding 
treatment for some of the claimed disabilities.  

The Board also informed the veteran that it had requested the 
Huntington, West Virginia VA Medical Center (VAMC) to 
schedule him for an examination and that the VAMC would 
notify him when and where to report.  

The claims file shows that the veteran was afforded VA 
examinations to evaluate his heart and spine in July 2002; 
however, there is no indication that he was afforded a VA 
examination in optometry, as requested.    

The veteran responded to the Board's June 2002 letter by 
submitting an August 2002 MRI report of the cervical spine 
and notifying it of additional treatment information 
regarding his neck disability.  

In December 2002, the Board requested medical records from 
the source identified by the veteran, and in response a 
duplicative MRI report of the cervical spine was received in 
May 2003.  

Subsequently, in a decision of the U.S. Court of Appeals for 
the Federal Circuit, D.A.V. et. al. v. Secretary of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003), the Court 
invalidated 38 C.F.R. §19.9(a)(2) and (a)(2)(ii), which are 
provisions promulgated by the VA authorizing the Board to, 
among other things, correct a procedural defect or undertake 
additional development in a case, without having to remand 
the case to the RO for completion of such action.  

The intended effect of these provisions was to shorten the 
appeal processing time and to reduce the backlog of claims 
awaiting decision at the Board.  See 67 Fed. Reg. 3,099, 
3,104 (Jan. 23, 2002).   

Of particular note for the instant case, the Court 
invalidated 38 C.F.R. §19.9(a)(2) on the basis that it, in 
conjunction with the amended rule codified at 38 C.F.R. 
§ 20.1304, allowed the Board to consider additional evidence 
without having to remand the case to the RO for initial 
consideration and without having to obtain the appellant's 
waiver.  

The Court found that the provision was contrary to the 
requirement of 38 U.S.C. § 7104(a) that "all questions in a 
matter which . . . is subject to decision by the Secretary 
shall be subject to one review on appeal to the Secretary."  

Thus, as applied to the instant case, the RO shall initially 
consider the evidence obtained by the Board when it undertook 
additional development of the case, particularly the VA 
cardiology examination report of July 2002.  

The Board also notes that not all development it undertook 
was completed, as described hereinbelow.  

In regard to his claim for a higher rating for a service-
connected cardiovascular disorder including mitral valve 
prolapse and hypertension, the Board notes that the general 
rating criteria for evaluating cardiovascular disorders were 
amended, effective on January 12, 1998.  

The revised criteria, in part, incorporates objective 
measurements of the level of physical activity, expressed in 
METs (metabolic equivalents), at which cardiac symptoms 
develop.  The veteran was afforded a VA examination in July 
2002, which reflects that the veteran's MET was assessed.  In 
readjudicating the claim, the RO should consider the July 
2002 clinical findings.  

In regard to his claim for a higher rating for the service-
connected traumatic 6th cranial nerve partial palsy with 
correctable diplopia, the veteran was afforded a VA 
examination in December 1999.  On that examination, it was 
found that his diplopia was correctable with prescription 
glasses at any distance (although different prescriptions 
were needed for distance and near).  

The examiner also remarked that the veteran was noticing a 
steady progression of slow worsening of the diplopia, with it 
manifesting now more frequently than it had in the past (the 
examiner stated that such progression was not uncommon).  

The VA outpatient records in March 2000 indicate that the 
veteran complained of having constant diplopia.  At that 
time, he ordered new glasses, one for distance and one for 
near.  

In a September 2001 statement, he claimed that his eyesight 
was no longer correctable with prisms and that "[a] patch 
over one eye [was] not acceptable compensation" for his 
loss.  

It appears that the veteran's eyesight may have worsened 
since his last VA examination, and he should be afforded a 
new examination to assess the severity of his service-
connected condition.  

A VA examination was requested in June 2002, but the claims 
file does not reflect that the veteran was scheduled for an 
examination.  Such should be accomplished on remand.  

Additionally, the RO should obtain any recent medical 
treatment records.  Murincsak v. Derwinski, 2 Vet. App. 363 
(1992); Bell v. Derwinski, 2 Vet. App. 611 (1992).  In that 
regard, it is noted that the file contains records from the 
veteran's Army National Guard unit up to August 1998 and from 
VA (outpatient) up to September 2000.  

In regard to the claims of TDIU and nonservice-connected 
pension benefits, it is the Board's judgment that medical 
opinions are needed regarding the impact of the veteran's 
service-connected disorders on his employability, to include 
his low back and cervical spine disorders, cardiovascular 
disorder (as was previously requested and not accomplished), 
and cranial nerve palsy disability.  Thus, a reexamination is 
warranted upon remand of this case.  

Finally, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law during the pendency of the veteran's appeal.  The VCAA 
essentially enhances the VA's obligation to notify him about 
his claims (i.e., what information or evidence is required to 
grant his claims) and to assist him to obtain evidence for 
his claims.  

In reviewing the record, the Board notes that the veteran has 
not been adequately apprised of the VCAA and the 
responsibilities of the VA and claimant under that law, with 
regard to his claims.  

Thus, the RO must ensure compliance with the notice and duty 
to assist provisions contained in the VCAA, to include 
sending any additional letters to the veteran or obtaining 
any additional medical or other evidence, as deemed 
appropriate.  See VCAA, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  

In that regard, the RO must ensure that the veteran has been 
notified of what information or evidence was needed from him 
and what VA has done and will do to assist him in 
substantiating his claims.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Further, the RO must also ensure that the veteran has been 
afforded the requisite time and opportunity to respond.  In 
so doing, the RO should be mindful of Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. 2003), wherein the Court recently found that the 30-day 
period provided in 38 C.F.R. § 3.159(b)(1) to respond to a 
VCCA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  

The Court thus invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 38 
U.S.C.§ 5103(b)(1).  This conclusion is similar to that one 
reached in Disabled Am. Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a 
related Board regulation, 38 C.F.R. § 19.9).  

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC, for the following 
action (VA will notify you if further action is required on 
your part):

1.  The RO must review the claims file 
and take appropriate steps to ensure that 
all notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, is completed.  This includes issuing 
any additional letters to the veteran and 
obtaining any additional medical or other 
evidence as deemed appropriate, in regard 
to the duty to notify him of what 
information or evidence was needed from 
him and what the VA has done and will do 
to assist him in substantiating his 
claims of an increased rating for the 
service-connected cardiovascular disorder 
including mitral valve prolapse and 
hypertension and the service-connected 
traumatic 6th cranial nerve partial palsy 
with correctable diplopia; and TDIU and a 
permanent and total disability rating for 
pension benefits.  All VCAA notice 
obligations must be satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and any other applicable 
legal precedent.  

2.  The RO should obtain the names and 
addresses of all health care providers 
(VA or non-VA) where the veteran has 
received recent medical treatment.  After 
receiving this information and any 
necessary releases, the RO should contact 
the named medical providers and obtain 
copies of the related medical records.  
This includes, but is not limited to, 
records from the Army National Guard 
since August 1998 and from VA since 
September 2000.  

3.  Thereafter, the veteran should be 
afforded a VA examination in cardiology 
and orthopedics, to determine the current 
nature and severity of his service-
connected cardiovascular disorder 
(including mitral valve prolapse and 
hypertension), and low back and cervical 
spine disorders.  The claims folder 
should be made available to the examiner 
for review in connection with the 
examination.  The examiner should furnish 
an opinion in regard to the veteran's 
ability to secure and maintain gainful 
employment in light of his 
cardiovascular, low back and cervical 
spine disorders.  Complete rationale for 
all opinions expressed should be 
provided.  

4.  The veteran should also be afforded a 
VA examination in optometry, in order to 
determine the current nature and severity 
of his service-connected traumatic 6th 
cranial nerve partial palsy with 
correctable diplopia.  The claims folder 
should be made available to the examiner 
for review.  All indicated tests should 
be performed.  All clinical findings must 
be reported in detail in the examination 
report.  The examiner should furnish an 
opinion in regard to the veteran's 
ability to secure and maintain gainful 
employment in light of his 6th cranial 
nerve partial palsy with correctable 
diplopia.  Complete rationale for all 
opinions expressed should be provided.  

5.  After completion of the foregoing, 
the RO should review the claims of an 
increased rating for the service-
connected cardiovascular disorder 
including mitral valve prolapse and 
hypertension and the service-connected 
traumatic 6th cranial nerve partial palsy 
with correctable diplopia; and TDIU and a 
permanent and total disability rating for 
pension benefits.  If the claims remain 
denied, the RO should provide the veteran 
and his representative with a 
Supplemental Statement of the Case and 
the opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.  


	                     
______________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



